Citation Nr: 1515714	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The rating decision on appeal and a February 2009 statement of the case (SOC) also denied and addressed claims of service connection for posttraumatic stress disorder (PTSD) and an abdominal disability, and the Veteran perfected an appeal in those matters in February 2009.  However, a February 2013 rating decision granted service connection for PTSD and an abdominal disorder; and those matters are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record found that further development is needed to satisfy VA's duty to assist the Veteran.  First, certain VA treatment records appear to be outstanding.  At the January 2015 hearing, the Veteran indicated that he receives ongoing VA treatment for his left ankle (and he later submitted a report of a January 2015 VA X-ray).  However, the most recent records of VA treatment in the record (other than the X-ray report he submitted) are dated in November 2012.  As any outstanding VA records of VA treatment for the disability at issue may contain pertinet information, and because VA records are constructively of record, the records of treatment since November 2012 must be sought.

Furthermore, on November 2012 VA examination scheduled in conjunction with the instant claim the diagnoses were gouty arthropathy and bilateral ankle degenerative joint disease (DJD); the examiner opined that the Veteran's  current left ankle problems are unrelated to a left ankle fracture noted in service, but rather to his DJD and gouty arthropathy.  However, there is no opinion as to whether the left ankle DJD and gouty arthropathy may themselves be related to the ankle fracture in service; the examiner indicated that the DJD is age-related, but the only rationale given is the absence of evidence of postservice continuity of a chronic left ankle disability.  During the January 2015 hearing before the undersigned, the Veteran's wife provided sworn testimony that the Veteran has had continuous left ankle symptoms since leaving military service in 1971 (which addresses the rationale provided).  Another examination to secure an advisory medical opinion with adequate rationale is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of the clinical records of all VA evaluations or treatment the Veteran has received for his left ankle disability since November 2012.

2. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left ankle disability.  The entire record must be reviewed by the examiner in conjunction with this examination.  Based on a review of the record and examination or the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each left ankle disability entity found.

(b) Please identify the likely etiology for each left ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is related to the Veteran's active service (and specifically the left ankle fracture he sustained therein)?

The rationale provided should acknowledge the testimony by the Veteran's wife corroborating continuity of left ankle symptoms since his discharge in 1971.  The examiner must also specifically indicate whether left ankle X-rays show any residual pathology (bony changes) residual from/attributable to the left ankle fracture in service.

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

